DETAILED ACTION
This office action is responsive to the amendment filed 11/5/2020.  As directed, claims 1-26 and 51 have been canceled, claims 27, 28, 30, 31, 33, 34, 37, 39, 41, 43, 45, and 47-50 have been amended, and claims 52-54 has been added.  Thus claims 27-50 and 52-54 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, “compression device” on page 3 line 6 is unclear.  It is unclear what is being claimed.
Claims 28-36 are rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27, 28, 32-39, 41-45, 47-50, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Illindala (2014/0276269) in view of Reinhold (4,060,079). 
Regarding claims 27 and 37, Illindala teaches a portable elevation device (10) for use in CPR (abstract) comprising: substantially flat base structure (20) that is configured to be positioned on a substantially horizontal support surface (43)  while enabling legs of the 
Illindala teaches an upper surface (21) wherein a central portion of a brain (i.e. middle frontal region and central portion) of the individual is positioned above a central portion of the heart and the shoulders relative to the substantially horizontal support surface at a lowermost position of the upper support (as shown in figs. 3, 6, and 9 the plane 43 of the upper support is angled such that the central frontal portion of the brain would be elevated above the shoulders and he art at even lowermost most positions of the upper support when the patient is positioned for use) but does not specifically disclose the upper support pivotally coupled to the base, wherein the upper support is configured to elevate an individual’s a heart, shoulders and a head of the individual when pivoted relative to the base structure, wherein the upper support comprises a predefined head-receiving region and a predefined thorax-receiving region, the upper support being configured to support and elevate the heart, shoulders and head such that a central portion of a brain of the individual is positioned above a central portion of the heart and the shoulders relative to the substantially horizontal support surface at all positions of the upper support including both a most elevated position and a lowermost position of the upper support when the head is supported by the predefined head-receiving region and a chest of the individual is supported by the predefined thorax-receiving region; a support member that is configured to extend between the upper support and the base structure to maintain the upper support in an elevated position relative to the base structure, wherein the base extends  and as the upper support is pivoted, the mounting feature is moved to a same angular position. under only the 
Regarding claims 28 and 43, the modified Illindala discloses that a top surface of the upper support (32; fig. 2 of Reinhold) is generally coplanar with a top surface of the base when the upper support is stowed in a lowered position (as shown in fig.2 of Reinhold, the upper support and base are coplanar).
Regarding claim 32, the modified Illindala discloses the support member (36; fig. 5 of Reinhold) comprises a rod that is coupled with a lower surface of the upper support (32) (as shown in fig. 5 of Reinhold, the rod 36 is coupled with the underside of the upper support).
Regarding claim 33, the modified Illindala discloses the rod (36; fig. 5 of Reinhold) is extendable and contractible such that a length of the rod (36) is adjustable as the upper support pivots relative to the base (col. 4 lines 40-60 of Reinhold).
Regarding claim 34, 39, and 41, the modified Illindala discloses that the rod (36; fig. 5 of Reinhold) comprises a kickstand having a free end that is configured to be positioned against either the a bottom surface of the upper support (32) to maintain the supper support in the elevated position (col. 4 lines 40-45 of Reinhold).
Regarding claim 35 and 44, the modified Illindala discloses a handle (26, 12; fig. 5 of Reinhold) coupled with the upper support.
Regarding claims 36 and 42, the modified Illindala discloses one or more non-slip surfaces (102; figs.1, 5 of Reinhold) coupled with the upper support.

Regarding claim 45, the modified Illindala discloses the upper support (32; fig. 5 of Reinhold) is positioned on top of a portion of the base (18).
Regarding claim 47, Illindala teaches a portable elevation device (10) for use in CPR (abstract) comprising: substantially flat base structure (20) that is configured to be positioned on a substantially horizontal support surface (43)  while enabling legs of the individual to be supported in an unelevated position relative to a hip of the individual (as shown in figs. 3, 6, and 9, the user’s legs ae not elevated relative to hips) and to be generally aligned with the substantially horizontal support surface (as shown the user’s legs are generally aligned and parallel); and an automated CPR device (15).
Illindala teaches an upper surface (21) wherein a central portion of a brain (i.e. middle frontal region and central portion) of the individual is positioned above a central portion of the heart and the shoulders relative to the substantially horizontal support surface at a lowermost position of the upper support (as shown in figs. 3, 6, and 9 the plane 43 of the upper support is angled such that the central frontal portion of the brain would be elevated above the shoulders and he art at even lowermost most positions of the upper support when the patient is positioned for use) but does not specifically disclose a wedge shaped base structure of a load distributing band.  However, Reinhold  discloses a portable elevation device for use in the performance of cardiopulmonary resuscitation (CPR), comprising: a wedge-shaped base (50) having a substantially flat bottom surface that is configured to be positioned on a support surface (32), wherein the wedge-shaped base (50) is configured to be positioned under only an individual’s 

Regarding claim 49, the modified Illindala discloses wherein: the wedge-shaped base (50; fig. 5 of Reinhold) comprises a surface coating that allows the wedge-shaped base (50) to easily slip under the individual’s head and shoulders while placing the wedge-shaped base (50) in position under the individual’s upper body but prevents slippage due to gravity once the individual’s heart, shoulders, and head and shoulders are elevated (pads 102 allow for enhanced friction while increasing padding for easier positioning under a patient).
Regarding claim 50, the modified Illindala discloses the wedge-shaped base (50) defines at least one cup-shaped cutout space (slanted cut out) configured to receive an occipital portion of the individual’s head to reach backward (fig. 3 of Illindala shows receiving o the occipital region).
Regarding claim 52, Illindala discloses the lower abdomen of the individual can be supported in an unelevated position relative to the a vertical height of the hip aligned with the horizontal plane (as shown in figs. 5 the abdomen is not elevated relative to the hip which is generally aligned with a horizontal plane).

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Illindala in view of Reinhold, as applied to claim 27 above, and further in view of Cantrell (2004/0116840).
Regarding claim 29, Illindala substantially teaches the claimed invention except for the automated chest compression device comprises a load-distributing band.  However, Cantrell teaches the automated chest compression device comprises a load-distributing band.  (15; fig. 1 
Regarding claims 30 and 31, the modified Reinhold discloses the load-distributing band of the automated chest compression device is configured to compress the individual’s chest and to actively decompress the individual’s chest ([0055] last 10 lines of Cantrell).

Claims 40 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Illindala in view of Reinhold, as applied to claim 37 above, and further in view of Soderberg (8,752,220).
Regarding claims 40 and 46, Illindala teaches a support (36) but does not specifically disclose the strut is a gas strut that telescopes to different lengths.  However. Soderberg teaches the support member (43a) is configured to telescope to different lengths and the support member comprises a gas strut (43a) that assists in elevating the upper support (col. 7 lines 45-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CPR device of Illindala to include an automated strut as taught by Soderberg to provide enhanced accuracy and ease of use.

Claims 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Illindala in view of Reinhold, as applied to claims 27 above, and further in view of Yannopoulos (2009/0062701) and Sebelius (9,107,800).
Regarding claim 53, Reinhold substantially teaches the claimed invention except for a rigid armpit support positioned on each of a first side of the upper support and a second side of 
The modified Reinhold teaches armpit supports (upstanding arms; fig. 5) but does not specifically disclose that the armpit supports are rigid.  However, Sebelius teaches that the supports (210,220) are rigid (col. 8 lines 44-65 discloses relatively rigid materials). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the armpit support of the modified Reinhold to be relatively rigid as 
Regarding claim 54, the modified Reinhold teaches (see fig. 5 of Yannopoulos) that the armpit supports (upstanding arms) are wide enough to not cut into the individual’s side (as shown the arms do not cut into the side).

Response to Arguments
Applicant's arguments filed 11/5/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 10 last paragraph through page 13 1st paragraph that Reinhold does not teach the newly added limitations as claimed.  However, Examiner notes that Illindala has now been relied on wherein Illindala teaches a sloped plane (43) whereby legs are not elevated and at least the central portion of the frontal cortex is elevated above the heart in even a lowermost position.  Thus, the combination of Illindala and Reinhold teaches this limitation as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785